Citation Nr: 0004306	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-22 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for liver disease.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968 and from December 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for liver disease; 
for peptic ulcer disease; and for post-traumatic stress 
disorder (PTSD).

The Board remanded this case in March 1999 to ensure the 
veteran's rights of due process with regard to request for a 
personal hearing.

The Board has determined that the claim for service 
connection for PTSD is well grounded, and this issue is 
addressed in the Remand section of this decision.  The claim 
for service connection for a liver disease is also addressed 
in the Remand section of this decision.


FINDINGS OF FACT

1.  The veteran has peptic ulcer disease.

2.  No medical evidence has been presented or secured to 
render plausible a claim that peptic ulcer disease had its 
onset in active service or is the result of a disease or 
injury incurred in active service or that it manifested 
itself to a degree of 10 percent or more within one year 
after service discharge.

3.  The veteran has submitted his own statements describing 
certain stressful events experienced in service.

4.  Medical evidence is of record showing a diagnosis of 
PTSD.

5.  Examiners who diagnosed PTSD have provided in the 
examination reports a general link between the alleged 
stressful events and the diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The claim for service connection for peptic ulcer disease 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Requirements For Service Connection And For
Establishing A Well Grounded Claim For Service Connection  

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection for certain diseases, such as peptic ulcer 
disease, also may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Peptic Ulcer Disease.

Medical evidence has been presented or secured in this case 
to render plausible the claim that the veteran currently has 
peptic ulcer disease.  Specifically, peptic ulcer disease was 
among the diagnoses listed on a VA medical center (VAMC) 
discharge summary pertaining to a period of hospitalization 
in May-July 1993.  More recently, it was diagnosed on an 
October 1998-January 1999 VAMC discharge summary as hiatal 
hernia with gastroesophageal reflux disease (GERD) and peptic 
ulcer disease (PUD).

However, no medical evidence has been presented or secured to 
render plausible a claim that peptic ulcer disease had its 
onset in active service or is the result of a disease or 
injury incurred in active service or that it manifested 
itself to a degree of 10 percent or more within one year 
after service discharge.  Moreover, this case does not 
involve a condition being "noted" during service or during 
an applicable presumption period; evidence showing 
postservice continuity of symptomatology; and evidence of a 
nexus between the present disability and the postservice 
symptomatology.  Accordingly, the Board concludes that the 
claim for service connection for peptic ulcer disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

Although the RO did not specifically state that it denied 
service connection for peptic ulcer disease on the basis that 
it was not well grounded, the Board concludes that the 
appellant is not prejudiced by the Board's denial of the 
claim on this basis because, in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VAOPGCPREC 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for peptic ulcer disease well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

PTSD.

With regard to the claim for service connection for PTSD, the 
Board notes that, during the pendency of this appeal, 
regulations pertaining specifically to service connection for 
PTSD were revised.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise).

Prior to June 18, 1999, section 3.304(f) of VA regulations 
provided that service connection for PTSD required (1) 
medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996).  In June 1999, section 3.304(f) was revised 
and now provides that service connection for PTSD requires 
(1) medical evidence diagnosing the condition in accordance 
with section 4.125(a) of VA regulations; (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (1999).  Section 4.125(a) of VA 
regulations provides,

If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not 
supported by the findings on the 
examination report, the rating agency 
shall return the report to the examiner 
to substantiate the diagnosis.

38 C.F.R. § 4.125(a) (1999).

With regard to the criterion of 3.304(f) that requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  Prior to the revisions to the regulations, the 
United States Court of Appeals for Veterans Claims (Court) 
stated,

Where it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 1991).  However, where VA determines from the 
evidence that the veteran did not engage in combat with the 
enemy or where the veteran, even if he did engage in combat, 
is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki, 
6 Vet. App. at 98.

Similarly, the revisions to 3.304(f) provide,

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. § 3.304(f) (1999).  A well grounded claim for 
service connection for PTSD requires (1) medical evidence of 
a current disability; (2) lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Cohen, 10 Vet. App. 
at 136-37.

In this case, medical evidence is of record showing a 
diagnosis of PTSD.  Moreover, the veteran has submitted his 
own statements describing certain stressful events 
experienced in service.  Specifically, he alleged in a 
December 1993 statement that "[o]n Christmas Day 1970 we 
killed [ten] of our own troops by mistakes."  In this 
regard, the Board notes that, in a June 1994 VA Psychiatric 
Triage Screening Clinic notation, an examiner noted that the 
veteran reported that he served twelve months with the 101st 
Airborne setting up bases and providing artillery support and 
that on Christmas 1970 "fire called in on American Unit [and 
eight American] soldiers [were] killed."  Similarly, on an 
April 1995 VA Psychological Evaluation, an examiner recorded 
that the veteran "reports that while he was working an 
artillery battery during a night operation his battery 
accidentally killed approx[imately ten American] soldiers."  
On a May 1995 VA Consultation Sheet, an examiner noted that 
the veteran complained of nightmares, intrusive thoughts, 
strong guilt and shame "over accidental killing by his 
battery of [ten American] soldiers, [and] assoc[iated] rage 
[and] depression over this incident."  On a July-August 1996 
VAMC discharge summary, it was noted, "One of the 
significant traumas that he suffered in Vietnam involved an 
accident of friendly fire wherein [fourteen American] 
[s]erviceman were killed."  In March 1997, the RO received a 
more detailed statement from the veteran regarding the 
stressful events that he experienced in service including the 
one about the incident in December 1970.

Concerning a general link between the diagnosis of PTSD and 
the alleged stressful events in service, the Board notes that 
examiners who diagnosed PTSD recorded in the examination 
reports the veteran's history of having experienced in 
service certain stressful events, most often the event about 
the killing of American soldiers by friendly fire noted 
above, and, to this extent, the examination reports provide a 
general link between the alleged stressful events and the 
diagnosis of PTSD.  Similarly, on an October an October 
1998-January 1999 VAMC discharge summary an examiner noted 
that the veteran was "diagnosed with chronic [PTSD] related 
to his combat experiences in the Vietnam War."  Based on 
this evidence, the Board concludes that the examination 
reports in this case provide a general link between the 
alleged stressful events and the diagnosis of PTSD.

Because the three requirements for a well grounded claim for 
service connection for PTSD have been met, the Board 
concludes that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  For reasons indicated in more detail 
in the Remand below, the Board has decided that this well 
grounded claim is not meritorious on its own but may be 
capable of substantiation upon further development of 
evidence on remand.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990) (A well grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation).


ORDER

The claim for service connection for peptic ulcer disease is 
denied. 

The claim for service connection for PTSD is well grounded.  
To this extent only, the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Liver Disease.

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The presumption 
is a rebuttable one.  38 C.F.R. § 3.307(d) (1999).

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides, such as Agent Orange, used in the Republic of 
Vietnam during the Vietnam era is not warranted for certain 
conditions, including any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice, 61 Fed. Reg. 41,442 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1040 (1994).  

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to certain periods of time 
for certain diseases, the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1999).

The veteran claimed service connection in September 1993 for 
a liver condition.  With his claim, he submitted a copy of 
discharge instructions from a VAMC which also showed 
diagnoses among which was a diagnosis of parenchymal liver 
disease.  This diagnosis is also noted on a May-July 1993 
VAMC discharge summary.  The RO denied the veteran's claim 
for service connection for liver disease in January 1994, and 
the veteran perfected an appeal to the Board.  On a May 1995 
VA abdominal ultrasound report, it was noted that the liver 
appeared unremarkable.

During the course of the appeal period, but before the case 
was sent to the Board, the RO received a statement from the 
veteran in October 1995 requesting that certain VA medical 
records be obtained "in conjunction with my claim for Agent 
Orange.  I have been diagnosed with porphyria cutanea 
tarda."  An October-November 1995 VAMC discharge summary 
showed a diagnosis of history of cutaneous porphyria.

In January 1996, the RO received a December 1995 VA 
Consultation Sheet which reflected that the veteran had been 
referred to a Dermatology Clinic for evaluation of a 
questionable diagnosis of porphyria cutanea tarda.  The 
doctor's impression was variegate porphyria versus porphyria 
cutanea tarda, and the doctor noted that blisters that the 
veteran described having in the past were consistent with 
porphyria cutanea tarda but laboratory findings were more 
consistent with variegate porphyria.  In April 1996, the RO 
received a statement from the veteran pertaining to his claim 
for "Agent Orange."  More recently, an October 1997-January 
1998 VAMC report showed a diagnosis of cutaneous porphyria.

The Board notes that porphyria is a group of disorders 
involving heme biosynthesis, characterized by excessive 
excretion of porphyrins or their precursors.  Stedman's 
Medical Dictionary 1410 (26th ed. 1995).  Porphyria cutanea 
tarda is porphyria characterized by, among other things, 
liver dysfunction.  Id.  Moreover, porphyria cutanea tarda is 
among the certain diseases for which the law provides a 
presumption of service connection for veterans who served in 
the Republic of Vietnam during the Vietnam era.  However, 
porphyria cutanea tarda  must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active service, and no evidence has been submitted in 
this case relevant to the presence of porphyria cutanea tarda 
within one year after the veteran's leaving Vietnam in July 
1971.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

Nevertheless, even where evidence is not sufficient to 
establish a well grounded claim, VA must still adjudicate it.  
The RO has not adjudicated a claim specifically for porphyria 
cutanea tarda or for any disorder associated with Agent 
Orange, despite the veteran's statements claiming service 
connection for porphyria cutanea tarda as a result of Agent 
Orange exposure.  Although porphyria cutanea tarda may not 
be, strictly speaking, a liver disease, it is characterized 
by liver dysfunction, and the United States Court of Appeals 
for Veterans Claims (Court) has held that a veteran need not 
specify with precision the appropriate legal provision for a 
benefit he is seeking and that VA's duties require a liberal 
reading of documents and evidence to include consideration of 
issues reasonably raised therein.  Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); McGrath v. Brown, 5 Vet. App. 57, 60 
(1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Akles 
v. Derwinski, 1 Vet. App. 118, 121 (1991).  Therefore, the 
Board concludes that, before it decides the claim for service 
connection for a liver disease, the RO should adjudicate the 
claim for service connection for porphyria cutanea tarda 
including based on exposure to Agent Orange and should 
provide the veteran with notice of the regulations pertaining 
to Agent Orange claims.

PTSD.

The Board notes that, although doctors have sometimes 
reported a history of combat service in their reports, the 
veteran's service personnel records show his military 
occupational specialties (MOS's) during his service in 
Vietnam to have been "seaman", "cook's helper", and 
"cook", and the record show no awards or other indications, 
other than the veteran's own assertions, that he ever 
"engaged in combat with the enemy" as that term is 
generally understood.  See VAOPGCPREC 12-99 at para. 4 (Oct. 
18, 1999).  Moreover, most of the stressful incidents he 
claims to have experienced, i.e., having been exposed to 
bombing and other enemy gun fire, could have been experienced 
by all veterans who served in Vietnam, whether combat or 
noncombat.  Accordingly, the Board concludes that credible 
supporting evidence is required to show that the stressful 
events that the veteran alleges occurred while he served in 
Vietnam actually did occur.  38 C.F.R. § 3.304(f) (1998); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki, 6 Vet. 
App. at 98

In this case, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly United States Army and 
Joint Services Environmental Support Group (ESG)) has 
verified that during September 6 to December 31, 1970, the 2d 
Bn, 320th Arty area of operations, to which the veteran was 
assigned at the time, was infiltrated by the enemy and that 
in December 1970, Camp Eagle, the base area location of the 
2d Bn, 320th received attacks by fire and, to this extent 
only, the stressors claimed by the veteran have been 
verified.  However, the Board notes that the USASCRUR 
development obtained by the RO was limited to the veteran's 
tour of duty in Vietnam from July 1970 to July 1971.  The 
veteran also served in Vietnam from May 1966 to August 1968.  
His service personnel records (DA Form 20) from this period 
shows that he served with the 469th Transportation Detachment 
during this time.  (Although he alleged in a March 1997 
statement that he was assigned in Tui-Nhan in 1966 to the 2d 
Bn, 14th Arty, his service records do not show that he was 
assigned to that unit until January 1970, during which time 
he was not in Vietnam.)  He alleged in a March 1997 statement 
that his duties with the 469th included running an amphibious 
craft carrying supplies through Da Nang and that during this 
period, "Bombing was always going on."  The Board notes 
that his service records show that from May until July 1966, 
his MOS was "seaman" before he became a "cook's helper."  
The Board concludes that USASCRUR development for the period 
of service in Vietnam with the 469th Tran Det should be 
accomplished to add to a more complete record pertaining to 
the veteran's service in Vietnam.

In addition, the veteran has not been afforded a VA PTSD 
examination by an examiner who has reviewed all of the 
evidence in the claims file, including the service medical 
records, and is aware of the complete medical history of the 
case.  For service connection rating purposes -- as opposed 
to treatment purposes -- an examiner should only consider 
those stressors which have been verified by credible 
supporting evidence -- if any have been so verified -- in 
deciding whether the diagnosis of PTSD should be rendered 
rather than basing the diagnosis on a history of unverified 
stressors provided by the veteran.  Accordingly, the Board 
concludes that the veteran should be afforded such a VA 
examination on remand.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Send the DA Form 20 pertaining to the 
veteran's first period of service in 
Vietnam from May 1966 to August 1968 with 
the 469th Transportation Detachment and a 
copy of VA Form 21-4138, Statement in 
Support of Claim, received by the RO in 
March 1997, to the USASCRUR.  The RO 
should request the Center to provide any 
information that might corroborate the 
veteran's alleged stressors during this 
period including whether he may have 
served on board U.S. Army Vessel LTC John 
U.D. Page (BOLIX) as part of his duties 
with the 469th and whether his duties 
with the 469th may have included carrying 
supplies through Da Nang.

2.  After the response is received from 
the USASCRUR, the RO should schedule the 
veteran for a VA PTSD examination.  The 
RO should specify those stressor(s) for 
the record that have been verified by the 
USASCRUR and then schedule the veteran 
for a VA psychiatric examination to 
determine whether he has PTSD based on 
such stressor(s).  

In determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiner may rely only on the 
stressor(s) verified by USASCRUR.  For 
example, the USASCRUR has verified that 
during September 6 to December 31, 1970, 
the 2d Bn, 320th Arty area of operations, 
to which the veteran was assigned at the 
time, was infiltrated by the enemy and 
that in December 1970, Camp Eagle, the 
base area location of the 2d Bn, 320th 
received attacks by fire and, to this 
extent only, the stressors claimed by the 
veteran have been verified.  Moreover, 
the examiner should note that, -- 
although in other examination reports 
reflecting a diagnosis of PTSD, 
examiners' have also recorded the 
veteran's history that he engaged in 
combat in Vietnam, -- the veteran's 
service personnel records show his 
military occupational specialties (MOS's) 
during his service in Vietnam to have 
been "seaman", "cook's helper", and 
"cook", and the record show no awards 
or other indications, other than the 
veteran's own assertions, that he ever 
"engaged in combat with the enemy".

The claims folder should be provided to 
the examiner for review.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the service medical records, and include 
the complete rationale for all opinions 
expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
actions are completed in full.  The RO 
should ensure that the diagnosis of PTSD, 
if any, conforms to the DSM-IV and is 
supported by the findings on the 
examination report and if it does not, 
the RO must return the report to the 
examiner to substantiate the diagnosis.  
38 C.F.R. §§ 3.304(f), 4.125(a) (1999).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  In 
conjunction with the veteran's claim for 
service connection for a liver disorder, 
the RO must also readjudicate the claim 
with consideration to the veteran's 
assertion that he has porphyria cutanea 
tarda, which is a disorder characterized 
by, among other things, liver 
dysfunction, and that this disorder 
should be service-connected because it is 
a result of exposure to Agent Orange. 

If the determinations remain adverse to 
the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  The 
supplemental statement of the case must 
include notice of the regulation 
pertaining to claims for service 
connection for disabilities based on 
Agent Orange exposure.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information, and no 
inference should be drawn regarding the final disposition of 
this case as a result of this action.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



